Citation Nr: 0418597	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  96-13 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska


THE ISSUE

Entitlement to an effective date prior to November 16, 1994, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).

	
REPRESENTATION

Veteran represented by:	Allen Vacura, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Veteran and J.D.


ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
April 1976.

In April 1995, the RO granted service connection for PTSD and 
assigned November 16, 1994, as the effective date for the 
grant and the assignment of a 100 percent rating.  The 
veteran appealed this decision to the Board of Veterans' 
Appeals (Board), indicating that he wanted an effective date 
prior to November 16, 1994, for the grant of service 
connection.  In January 2002, the Board denied the veteran's 
claim.  Thereafter, the veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In a February 
2003 Order, the Court vacated the January 2002 Board decision 
and remanded the matter to the Board for readjudication in 
compliance with the Veterans Claims Assistance Act (VCAA).


FINDINGS OF FACT

1.  In August 1984, the RO denied an original claim of 
service connection for PTSD; in a letter dated August 22, 
1984, the RO notified the veteran of this decision and his 
appellate rights.

2.  The RO determined in a February 1987 rating action that 
the claim for service connection for PTSD remained denied and 
the veteran was advised of this decision by a letter dated 
February 23, 1987.

3.  The veteran did not appeal the August 1984 and/or 
February 1987 decisions, and those decisions are final.

4.  On November 16, 1994, the RO received the veteran's 
application to reopen the claim of service connection for 
PTSD.

5.  In an April 1995 decision, the RO established service 
connection for PTSD effective November 16, 1994.


CONCLUSIONS OF LAW

1.  As the veteran did not submit a timely notice of 
disagreement or substantive appeal, the August 1984 and 
February 1987 rating actions that denied service connection 
for PTSD are final.  38 U.S.C.A. § 7105 (West 2002) (formerly 
38 U.S.C. § 4005(c)); 38 C.F.R. § 20.1103 (2003) (formerly 38 
C.F.R. § 19.192).

2.  The criteria for entitlement to an effective date prior 
to November 16, 1994, for the grant of service connection for 
PTSD are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 
C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran filed a claim of service connection for 
disabilities of the left lower extremity, right lower 
extremity, and right shoulder in November 1976.  The claim 
did not contain any references to PTSD.  Contemporaneously, 
he submitted a VA Form 23-22 (Appointment of Service 
Organization as Claimant's Representative) that designated 
The American Legion as his representative.

In May 1980, the veteran underwent a VA examination.  PTSD 
was not diagnosed.

In August 1983, the veteran filed a claim for service 
connection for PTSD.  He indicated that his PTSD was the 
result of stressors that occurred during his service in 
Vietnam.  He identified the units he served with in Vietnam 
and his Military Occupational Specialty during that period.  
The veteran also described the various in-service stressors 
that he attributed to his PTSD.  He listed his mailing 
address as General Delivery, Anchorage, Alaska.

In support of his claim, the veteran submitted copies of 
reports from Langdon Psychiatric Clinic dated from October to 
December 1983.  An October 1983 intake note from A.S. Wolf, 
M.D., indicated that the veteran was self-referred due to 
complaints of increased anxiety and episodes of violence.  A 
mental status examination was administered.  The diagnosis 
was PTSD.  The report of a November 1983 psychological 
evaluation and a December 1983 treatment report show mixed 
diagnoses, including an assessment that some elements of PTSD 
were in existence.

The veteran was afforded a VA social industrial survey in 
February 1984.  His pre-service, in-service, and post-service 
history were discussed in detail.  According to the 
information given by the veteran and the information obtained 
from his claims folder, the examiner opined that the veteran 
was not suffering from PTSD.  Her rationale for this 
conclusion was discussed.  She believed that the veteran 
instead met the criteria for schizotypal personality 
disorder, alcohol abuse, and cannabis abuse.

In April 1984, the veteran underwent a VA psychiatric 
evaluation.  The examiner indicated that the report of the 
social industrial survey and claims file were reviewed.  The 
examiner indicated that there was an "extreme disparity" 
between the verbal account of the in-service stressors that 
the veteran gave at the examination and the statement that he 
submitted in August 1983.  He said there was incongruity in 
the described events.  He also noted that the "wording and 
phraseology" of the written statement did not sound like the 
veteran's own words at the interview.  The examiner also 
stated that the requirement for "Criterion D" in diagnosing 
PTSD had not been fulfilled.  In view of these problems, the 
examiner opined that the veteran did not qualify for a 
diagnosis of PTSD.  The veteran was diagnosed, in pertinent 
part, as having general anxiety disorder, cannabis abuse, and 
alcohol abuse.

In June 1984, the RO had contact with the veteran concerning 
the scheduling of a hearing and the veteran's subsequent 
withdrawal of his hearing request.  His address, as noted at 
that time, was General Delivery, Fairbanks, Alaska.

Service connection for PTSD was denied in August 1984.  The 
RO found that a diagnosis of PTSD had not been found on VA 
examination.  Notice of the decision was provided to the 
veteran on August 22, 1984.  The letter was mailed to the 
veteran's address of record.  A VA Form 1-4107 (Notice of 
Procedural and Appellate Rights) was enclosed.  A copy of the 
letter was sent to The American Legion.

In a report of contact dated in September 1984, the veteran 
requested that all correspondence to him be sent to the Vet 
Center in Fairbanks.  He indicated that VA should continue to 
send his VA checks to General Delivery in Fairbanks.

In May 1986, the veteran requested the RO to send him a copy 
of his VA treatment records and his claims folder.  He gave a 
Post Office box number in Fairbanks as his mailing address.  
He also indicated that the information could be sent to him 
General Delivery in Fairbanks.  The requested information was 
mailed to the veteran in May 1986.

A report of contact dated November 1, 1986, indicated the 
veteran spoke to the RO regarding his claim for PTSD.  He was 
advised at that time that he needed to submit new evidence to 
warrant a reopening of his claim.  There was also some 
discussion regarding the findings made by Dr. Wolf and those 
made in the April 1984 VA examination.  This conversation was 
viewed as the veteran's request to reopen his claim for 
service connection for PTSD.

The veteran's claims folder was forwarded to the Seattle VA 
Medical Center for the purpose of reconciling the conflict of 
psychiatric diagnoses.  Two psychiatrists reviewed the 
reports from the Langdon Clinic, the VA Social Industrial 
Survey, and VA psychiatric examination report.  An opinion 
was issued in January 1987.  The examiners concluded that 
there did not appear to be documentation that supported a 
diagnosis of PTSD.  The reasons for this conclusion were 
cited.

By a rating action dated February 9, 1987, the RO concluded 
that the claim for service connection for PTSD remained 
denied.  The veteran was informed of this decision by a 
letter dated February 23, 1987.  The reverse side of the 
letter contained an explanation of the veteran's procedural 
and appellate rights.  The letter was mailed to the Post 
Office box that he identified in May 1986.

On November 16, 1994, the veteran filed a request to "be 
evaluated for" PTSD.  He indicated that he had originally 
filed a claim in 1983, and that the evidence of record at 
that time had been sufficient to support a grant of benefits.  
He said he believed that the VA doctors had been negatively 
influenced by his anger and reluctance to discuss his in- 
service stressors in depth.

Treatment records from the Fairbanks Vet Center dated from 
April 1984 to December 1985 and from January 1990 to December 
1994 were associated with the claims folder.  Those records 
show that the veteran received periodic counseling for 
psychiatric complaints and relationship problems.  A report 
dated on September 24, 1984, indicated that the veteran was 
trying to decide whether or not he should file an appeal with 
regard to his claim for service connection for PTSD.  A 
December 1994 treatment note indicated that the veteran 
wanted assistance in pursuing his claim for service 
connection for PTSD.  This was the first reference to PTSD 
since September 1984.

Service connection for PTSD was granted in April 1995.  
Reference was made to a March 1995 VA psychiatric examination 
that diagnosed the veteran as having PTSD.  A 100 percent 
disability evaluation was assigned, effective from November 
16, 1994, which is the date his claim was received at the RO.

The veteran filed a notice of disagreement with respect to 
the effective date of the award.  In a statement received in 
November 1995, the veteran indicated that he was a victim of 
ignorance and the actions of personnel at the Vet Center.  He 
said the statement received in 1983 had been written by the 
Vet Center staff, and that he was prevented from reviewing 
the statement.  He added that his "appeal" was denied on the 
basis that he had failed to submit new information.  He 
argued that service connection, and his 100 percent 
disability evaluation, was warranted from August 1983.

The veteran submitted a letter from the Vet Center dated in 
November 1995.  His psychiatrist indicated that he had 
started working with the veteran in July 1984, and that he 
presented classic symptoms of PTSD at that time.  He opined 
that the symptoms were likely to have been present at the 
time he filed his claim in 1983.  He said the veteran had 
placed his trust in the Vet Center staff to represent him in 
his claim for service connection, that the Vet Center staff 
filed the veteran's original claim for benefits, and that the 
claim was denied.

The veteran was afforded a personal hearing before the RO in 
April 1996.  He recalled seeking psychiatric treatment at the 
Anchorage Vet Center in August 1983 and being advised that he 
should submit a claim for service connection for PTSD.  He 
said he was asked to sign a blank piece of paper and told 
that personnel at the Vet Center would complete his 
application for benefits.  He stated that he was not allowed 
to review the finished document.  In this regard, the veteran 
maintained that the falsified statement was the reason that 
the VA psychiatrist determined that he did not have PTSD.  He 
asserted that service connection for PTSD was eventually 
granted because he had the opportunity to pen his own 
stressor statement.  He contended that the effective date of 
the grant for service connection for PTSD should have been in 
August 1983.

The veteran's attorney submitted a brief in support of appeal 
in September 1997.  Therein, he argued that the veteran never 
received notice of the August 1984 and February 1987 rating 
actions that denied service connection for PTSD.  He also 
indicated that the notices did not sufficiently advise the 
veteran of his appellate rights.  The attorney added that 
forwarding a copy of the August 1984 rating action to The 
American Legion had been inappropriate because that 
organization no longer represented the veteran.  He said the 
power of attorney relationship created in 1976 had been 
limited to issues claimed at that time.  The attorney added 
that the lapse in time (eight years between the claims) also 
demonstrated that the power of attorney was no longer in 
effect.  Therefore, he asserted that the August 1984 and 
February 1987 rating decisions never became final.

In the alternative, the attorney contended that the August 
1984 and February 1987 rating decisions were not final 
because they contained clear and unmistakable error (CUE).  
He argued that the record showed that the August 1983 claim 
for benefits had been obviously falsified, and that the RO 
erred by accepting that claim and having it considered by the 
VA examiner.  Further, he said the RO should have never 
accepted the report of the April 1984 psychological 
examination because it had been tainted by the fraudulent 
claim.  The attorney stated the veteran never intended to 
file a request to reopen his claim for service connection in 
November 1986, and that the RO had commenced with the 
proceeding without his consent.  He said the RO's action 
violated the rules governing "informal claims."  Finally, he 
asserted that the totality of these errors amounted to CUE in 
the August 1984 and February 1987 rating actions.

In support of the appeal, the veteran's attorney submitted 
the affidavit of G. N.  Mr. N. indicated that he worked as a 
counselor at the Anchorage Vet Center from 1980 to 1984.  He 
testified that it was common practice for veterans seeking 
benefits for PTSD to sign a blank statement and have the 
counselors fill in the information pertaining to the 
veteran's purported stressors.  He said those statements were 
routinely mailed to the VA RO without the veteran's review of 
the information.

The veteran was provided a personal hearing before the 
undersigned in June 2001.  He set forth many of the arguments 
that he had posited in his September 1997 brief.  He 
testified that he never received notice of the August 1984 or 
February 1987 rating actions.  He said the notice sent to The 
American Legion in August 1984 had been improper because that 
organization's power of attorney relationship with the 
veteran was limited to the claim he filed in 1976.  Further, 
even if he had received notice, he contended that the notices 
were inadequate because he was not given notice of his 
appellate rights.  He also reiterated his assertion that 
there had been CUE in the August 1984 rating action because 
the denial of the claim for service connection had been 
based, in part, on a fraudulent statement.




Legal Analysis

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA are now 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(38 C.F.R.  §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  This law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits. 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  In April 1995, the RO granted the 
veteran's claim of service connection for PTSD and assigned 
November 16, 1994, as the effective date for the grant of 
service connection as well as the assignment of a 100 percent 
rating.  That same month, he was properly notified of the 
outcome as well as the reasoning behind the April 1995 
decision.  In November 1995, the RO issued another decision 
which specifically addressed the issue of entitlement to an 
effective date prior to November 16, 1994, for the grant of 
service connection.  The Board concludes that the discussions 
in the April 1995 and November 1995 rating decisions, the 
statement of the case (issued in November 1996), supplemental 
statements of the case (SSOCs) (issued in May 1996 and April 
1999), and numerous letters over the years informed the 
veteran of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.  Specifically, the Board concludes that the RO 
decisions, SOC, SSOCs, and various letters informed him of:  
the basis for the assignment of the effective date for 
service connection; what evidence the record revealed; what 
VA was doing to develop the claim; and what information and 
evidence was needed to substantiate his claim.  Notably, the 
veteran was issued a VCAA letter in April 2001; and this 
letter specifically informed him of what he should do to 
support his claim, when and where to send the evidence, and 
what he should do if he had questions or needed assistance.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
letter, for the most part, informed the veteran to submit 
everything he had with regard to his claim for an earlier 
effective date. 

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004), the Court held, in part, that VCAA notice, as required 
by 38 U.S.C.A. § 5103, must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ 
or RO) decision on a claim for VA benefits.  In the instant 
case, it is acknowledged that the April 2001 VCAA letter was 
issued following the April 1995 RO decision which assigned 
November 16, 1994, as the effective date for service 
connection for PTSD; regardless, no prejudice has occurred.  
The Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error.  Under 
the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his claim." 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Further, 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  All relevant medical records are on file, 
including VA and private medical records.  In sum, the Board 
finds that the record contains sufficient evidence to make a 
decision on the claim.  VA has fulfilled its duty to assist 
with regard to the veteran's claim. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  As all notification has been 
given and all relevant available evidence has been obtained, 
the Board concludes that any deficiency in compliance with 
the VCAA would not prejudice the veteran and would be 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  VA has satisfied its duties to notify and to assist 
the veteran in this case. 

Finality of August 1984 and February 1987 Rating Actions

Under the pertinent statutes and regulations, "[a]ppellate 
review will be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished as prescribed in this section."  38 
U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Ordinarily, the 
notice of disagreement must be filed within one year from the 
date of mailing of the notice of the result of the initial 
review or determination.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. 
§ 20.302(a).

Here, the RO notified the veteran of the August 1984 and 
February 1987 rating decisions that denied service connection 
for PTSD, by means of letters dated, respectively, on August 
22, 1984, and February 23, 1987.  The one-year appeals period 
would therefore have expired one year after "the date of 
mailing of the notice of the result of the initial review or 
determination."  38 U.S.C.A. § 7105(b)(1).  There is no 
evidence, nor has it been contended, that the veteran filed a 
timely notice of disagreement with either decision.  However, 
the veteran argues that he never received notice of those 
decisions.  He also maintains that, if he did receive one or 
both notices, the letters were inadequate because they failed 
to apprise him of his appellate rights.

In this regard, the September 1984 counseling report from the 
Fairbanks Vet Center clearly indicated that the veteran was 
trying to decide whether or not to appeal the denial of his 
claim for service connection for PTSD.  The veteran would not 
have been deliberating the matter if he had not received the 
August 1984 letter that informed him of the decision.  
Further, the Board observes that the record contains copies 
of the letters that were mailed to the veteran.  The letters 
were mailed to the veteran's last known address.  There is no 
evidence that those letters were ever returned by the Post 
Office.  Absent evidence that a claimant notified VA of a 
change of address and absent evidence that any notice sent to 
the claimant at his last known address was returned as 
deliverable, VA is entitled to rely on the address provided.  
Woods v. Gober, 14 Vet. App. 214 (2000).  The veteran's 
assertions that he did not receive the notice are 
insufficient to rebut the presumption of regularity.  
Schoolman v. West, 12 Vet. App. 307, 310 (1999).  The Board 
finds that the veteran's testimony that he did not receive 
notice of the 1984 and 1987 rating decisions denying his 
claim is not the clear and convincing evidence required to 
rebut the presumption of regularity.

With regard to his assertion that he was not provided 
adequate notice of his appellate rights, the Board notes that 
the reverse side of the February 23, 1987, letter to the 
veteran informed him of his appellate rights.  Similarly, a 
VA Form 1-4107 was enclosed with the August 22, 1984, letter.  
That form explained the veteran's procedural and appellate 
rights in connection with the August 1984 decision.  
"Principles of administrative regularity dictate a 
presumption that government officials 'have properly 
discharged their official duties.'"  Saylock v. Derwinski, 3 
Vet. App. 394, 395 (1992); Ashley v. Derwinski, 2 Vet. App. 
307, 308-09 (1992) (quoting United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  While the 
Ashley case dealt with regularity and procedures at the 
Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the 
Court applied the presumption of regularity to procedures at 
the RO level, such as in the instant case.  In the absence of 
the submission of "clear evidence to the contrary," the 
presumption cannot be rebutted.  Id.  The Board therefore 
concludes that the record shows that the veteran was properly 
apprised of his appellate rights with respect to the August 
1984 and February 1987 rating decisions that denied service 
connection for PTSD.

A determination on a claim by the agency of original 
jurisdiction of which a claimant is properly notified is 
final if a notice of disagreement is not filed.  38 U.S.C.A. 
§ 7105(c).  As discussed above, the veteran failed to file a 
timely notice of disagreement with respect to the August 1984 
and February 1987 rating actions that denied service 
connection for PTSD.  The August 1984 and February 1997 
rating decisions therefore became final a year after mailing 
of notification to him of the decision.  38 C.F.R. §§ 3.104, 
20.302, 20.1103.

The Board notes that the veteran has argued that forwarding a 
copy of the August 22, 1984 letter, to The American Legion 
was improper because that organization no longer represented 
the veteran.  He argues that the relationship established 
between The American Legion and himself was limited to his 
claim for benefits in 1976.  38 C.F.R. § 20.602 dictates the 
requirements regarding representative relationships between 
veterans and service organizations (e.g., The American 
Legion).  There is no provision limiting the scope and/or 
longevity of the relationship.  The power of attorney 
designation remains in effect until revoked, and there is no 
indication in the record that the power of attorney was so 
revoked, until the veteran's designation of his present 
attorney as his representative.  Thus, the Board perceives no 
irregularity with the provision of a copy of the August 1984 
notice to The American Legion.  As an aside, however, the 
Board would note that even if it were the case that the 
veteran was unrepresented at the time, the record still 
clearly shows that the veteran himself was given notice of 
both the August 1984 and February 1987 adjudications.  No 
defect of notice is shown in the record and, as appeals were 
not filed, the 1984 and 1987 decisions of the RO are final.

The veteran's attorney has also argued that the November 1986 
telephone contact, noted in the Report of Contact, VA Form 
119, dated November 1, 1986, was improperly construed by the 
RO as a claim to reopen.  It seemingly is argued that there 
was no intent by the veteran to advance a claim in 1986 and 
that it was improper for the RO to have entertained such a 
claim.  Nonetheless, the record clearly indicates that the 
veteran was in contact with the RO about claimed PTSD, and in 
light of his previous claim and the principles of informal 
and inferred claims, the Board concludes that it was 
reasonable for RO adjudication personnel to construe the 
contact as a claim to reopen.  However, even if the Board 
were to accept this argument, it would not change the result 
in this case.  The facts are that the veteran clearly filed a 
claim for service connection in 1983, that claim was denied 
by the RO in August 1984, the veteran was properly notified 
of the determination and of his appellate rights, and he did 
not appeal.  If no claim was advanced in 1986, as has been 
argued, then the earliest claim subsequent to the final 
adjudication in 1984 is the claim that was filed in November 
1994, which is the basis for the effective date now assigned.  
On the other hand, if, as the RO determined, the veteran 
attempted to reopen his claim in 1986, his failure to timely 
appeal the adverse February 1987 adjudication resulted in a 
final decision, after which his November 1994 claim likewise 
represented the earliest attempt to reopen following a final 
disallowance.  Either way, it is the claim filed in November 
1994, subsequent to either of the prior final disallowances, 
that forms the basis for the effective date assigned in this 
case.

Earlier Effective Date

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, 
the effective date will be assigned on the basis of the facts 
as found.  38 C.F.R. § 3.400(a).

Any application for a benefit that is received after final 
disallowance of an earlier claim will be considered a 
reopened claim if accompanied by new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.160(e).  If new and 
material evidence is received after final disallowance, the 
effective date is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q), (r).

The record reflects final RO decisions dated in August 1984 
and February 1987, which denied service connection for PTSD.  
38 U.S.C.A. § 7105 (previously 38 U.S.C. § 4005).  Absent 
revision based upon CUE in those prior final decisions, the 
decisions remain final as to the denial of service 
connection.  See 38 C.F.R. § 3.105.  

The Board notes that the veteran has posited numerous 
theories regarding CUE in the August 1984 and February 1987 
rating actions.  Specifically, he has argued that the RO 
erred by:  accepting a purportedly falsified August 1983 
claim for service connection for PTSD (considering a VA 
examination report was influenced by the August 1983 claim), 
and failing to fulfill its duty to assist under the VCAA.  
These arguments merely question the means by which the RO 
weighed the evidence or adjudicated the claim.  For example, 
the veteran does not dispute that he signed the 1983 stressor 
statement or that he provided it in support of a claim for VA 
compensation benefits.  Instead, his allegation, advanced 
without explanation, seems to be that the VA somehow should 
have known this information was inaccurate and excluded it 
from consideration in adjudicating his claim.  Further, a 
failure in the duty to assist does not amount to CUE.  See 
Tetro v. Gober, 14 Vet. App. 100, 109 (2000).  Finally, it 
would have been impossible for the RO to apply the VCAA in 
1984 or 1987 as this law was enacted in November 2000. 

The veteran's attorney has also argued, in the alternative, 
that the veteran is not obligated to establish CUE in the 
1984 and 1987 rating decisions given the doctrine of 
"implied or [de facto] reopening."  The Board finds that 
such arguments are without merit and are in direct 
contradiction with the governing statutory and regulatory 
authority, discussed above.  

As there has been no specific allegation of error of fact or 
law, the allegation of CUE will not be further entertained.  
Fugo v. Brown, 6 Vet. App. 40 (1993).

The currently assigned effective date is November 16, 1994, 
the date of receipt of the veteran's claim to reopen 
following the final disallowance of his claim.  Such was 
assigned based on application of 38 C.F.R. § 3.400.  The RO 
found that this was the earliest date of the veteran's claim 
to reopen.  The Board has reviewed the evidence to determine 
whether a claim, formal or informal, was made prior to that 
date.  However, the Board finds that the RO did not receive 
any correspondence evidencing the veteran's intent to reopen 
his PTSD claim prior to November 1994.

Accordingly, the Board must conclude that there is presently 
no legal basis for assignment of an effective date prior to 
November 16, 1994, the date of receipt of the veteran's 
application to reopen a claim of entitlement to service 
connection for PTSD.  The claim for an earlier effective date 
must therefore be denied.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(q),(r).  In so deciding, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an effective date prior to November 16, 1994, 
for the grant of service connection for PTSD is not 
established; the appeal is denied.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



